UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-49933 POLLEX, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 95-4886472 (I.R.S. Employer Identification No.) 3000 Scott Boulevard, Suite 206 Santa Clara, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 970-8050 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). □ Yes □ No. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Aggregate market value of the voting stock held by non-affiliates: $25,767 as based on last reported sales price of such stock. The voting stock held by non-affiliates on that date consisted of 1,288,355shares of common stock. Applicable Only to Registrants Involved in Bankruptcy Proceedings During the Preceding Five Years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of April 13, 2010, there were 5,121,689 shares of common stock, par value $0.001, issued and outstanding. Documents Incorporated by Reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None. Pollex, Inc. TABLE OF CONTENTS Pages PART I ITEM 1 - BUSINESS 1 ITEM 1A - RISK FACTORS 2 ITEM 1B - UNRESOLVED STAFF COMMENTS 5 ITEM 2 - PROPERTIES 5 ITEM 3 - LEGAL PROCEEDINGS 5 ITEM 4 - RESERVED 5 PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 5 ITEM 6 - SELECTED FINANCIAL DATA 6 ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 6 ITEM 7A - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 8 - FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM 9 - CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 10 ITEM 9A - CONTROLS AND PROCEDURES 10 ITEM 9A(T) - CONTROLS AND PROCEDURES 10 ITEM 9B - OTHER INFORMATION 10 PART III ITEM 10 - DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNACE 11 ITEM 11 - EXECUTIVE COMPENSATION 13 ITEM 12 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AN D RELATED STOCKHOLDER MATTERS 15 ITEM 13 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 16 ITEM 14 - PRINCIPAL ACCOUNTING FEES AND SERVICES 16 PART IV ITEM 15 - EXHIBITS, FINANCIAL STATEMENT SCHEDULES 17 PART I Explanatory Note This Annual Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading “Management's Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. The Company's future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 – BUSINESS Business Overview Overview Pollex, Inc., formerly Joytoto USA, Inc., formerly BioStem, Inc. (the “Company,” “we,” and “us”) was incorporated on November 2, 2001, in the State of Nevada, as Web Views Corporation. We are a majority owned subsidiary of Joytoto Korea. We have one wholly-owned subsidiary, JEI, and two sub-subsidiaries, Joytoto Technologies, Inc., a Nevada corporation (“JTI”) and Joytoto America, Inc., a California corporation (“JAI”), both of which are wholly-owned subsidiaries of JEI. On October 31, 2007, we divested our two subsidiaries and acquired JEI., and its two wholly-owned subsidiaries, JAI and JTI The discussion below concerns the business operations of our new subsidiaries, which are engaged in the business of providing online gaming services and MP3 and other technical products. Our business is conducted through our two sub-subsidiaries, JTI and JAI. Both were acquired by JEI, in the second quarter of 2007.Both entities were formed in the third quarter of 2006.We generated a revenue of $60,000 in the 1st quarter of 2009 primarily throught the sales of MP3 components. Even though we had revenue in the year 2009, we have operated at a loss for the year of 2009. Through our sub-subsidiary, JTI, we are a virtual, original equipment manufacturer (“OEM”) of consumer electronics for retailers located throughout the world. JTI entered into an Exclusive Distributorship Agreement with Joytoto Korea, whereby JTI was appointed as the exclusive worldwide distributor of Joytoto Korea’s MP3 products and other consumer electronic devices. Joytoto Korea will complete all purchase orders existing or pending as of the date of the Exclusive Distributorship Agreement. Joytoto Korea has transferred all of its MP3 products business as described in the Exclusive Distributorship Agreement to fulfill all new purchase orders for such products. We have entered into direct contractual relationships with Joytoto Korea’s primary customers. JAI has acquired an exclusive license to operate an online game service, using four online games developed by the Licensors, in the United States, for a period of ten years . The title, “The Great Merchant” has entered into closed beta service in December of 2008. Products and Services Our operations are organized into two business segments: Consumer Electronics and Online Games. Neither of our business segments has generated any revenues. Consumer Electronics Through our sub-subsidiary, JTI, we are a virtual, original equipment manufacturer (“OEM”) of consumer electronics for retailers located throughout the world. JTI is outsourcing it’s Hardware Development to a third party to distribute JTI’s products to Major Retailers such as Best Buy. In addition to the relationship with Best Buy, we are actively seeking partnerships with other leading retailers and consumer electronics brands globally. We intend to expand our product offerings to include Bluetooth devices and other digital multimedia peripherals. As of December 31, 2009, we generated revenue of $60,000. 1 Online Games Through our sub-subsidiary, JAI, we plan to operate an online game service in North America. On April 18, 2007, JAI entered into a Master License Agreement with Joytoto Korea, and Joyon Entertainment Co., Ltd., a Korean company (collectively, the “Licensors”), whereby JAI acquired an exclusive license to operate an online game service, using four online games developed by the Licensors, in the United States, for a period of ten years . In addition, JAI has the option to enter into an exclusive license to provide an additional twenty online games through its online game service. A national appraisal firm, valued the online game license at more than $36,000,000. Of the Licensors games, JAI is licensed to operate the MMORPG(Massively Multiplayer Online Role-Playing Game), “The Great Merchant” in the United States. The game is currently in open beta service since December of 2009. The game will be operating commercially in the first half of 2010. Competition Our business is extremely competitive, particularly with respect to prices, and, in certain instances, product availability. In addition, the market for the products we develop is subject to rapid technological change. We intend to compete with numerous OEM’s, many of which have significantly greater financial, technical, and marketing resources than we do. Employees We have five employees, all of which are full time. ITEM 1A - RISK FACTORS As a smaller reporting company we are not required to provide a statement of risk factors. However, since our operations are fairly new to us we believe this information may be valuable to our shareholders for this filing. We reserve the right to not provide risk factors in our future filings. Our primary risk factors and other considerations include: We have a limited operating history and limited historical financial information upon which you may evaluate our performance. We are in our early stages of development and face risks associated with a new company in a growth industry. We may not successfully address these risks and uncertainties or successfully implement our operating strategies. If we fail to do so, it could materially harm our business to the point of having to cease operations and could impair the value of our common stock to the point investors may lose their entire investment. Even if we accomplish these objectives, we may not generate positive cash flows or the profits we anticipate in the future. If we are unable to maintain relationships with our suppliers, our business could be materially adversely affected. Substantially all of our products are going to be manufactured by Joytoto Korea’s contract manufacturing partner. To the extent that the manufacturer is unwilling to do business with us, or to continue to do business with us once we enter into formal agreements with it, our business could be materially adversely affected. In addition, to the extent that the manufacturer modifies the terms of any contract it may enter into with us (including, without limitation, the terms regarding price, rights of return, or other terms that are favorable to us), or extend lead times, limit supplies due to capacity constraints, or other factors, there could be a material adverse effect on our business. JTI has taken over the contractual arrangements from Joytoto Korea. Currently there is only one customer with which business is being conducted. If we are unable continue this contractual arrangement, or future ones, either due to an inability to or if we lose these customer accounts before they generate any revenue over our losses, our business would substantially suffer. We operate in a competitive industry and continue to be under the pressure of eroding gross profit margins, which could have a material adverse effect on our business. The market for the products we intend to develop is very competitive and subject to rapid technological change. The prices for our intended products tend to decrease over their life cycle, which can result in decreased gross profit margins for us. There is also substantial and continuing pressure from customers to reduce their total cost for products. We expend substantial amounts on the value creation services required to remain competitive, retain existing business, and gain new customers, and we must evaluate the expense of those efforts against the impact of price and margin reductions. Further, our margins will be lower in certain geographic markets and certain parts of our business than in others. For example, the products we intend to sell in the Asian markets tend to have lower profit margins than in the United States. If we are unable to effectively compete in our industry or are unable to maintain acceptable gross profit margins, our business could be materially adversely affected. 2 Products developed by us may be found to be defective and, as a result, warranty and/or product liability claims may be asserted against us, which may have a material adverse effect on the company. We may face claims for damages as a result of defects or failures in the products we intend to develop, or which Joytoto Korea has developed for value-added resellers. Our ability to avoid liabilities, including consequential damages, may be limited as a result of differing factors, such as the inability to exclude such damages due to the laws of some of the countries where we do business. Our business could be materially adversely affected as a result of a significant quality or performance issue in the products developed by us, if we are required to pay for the damages that result. Our share ownership is concentrated. Joytoto Co. Ltd., a Korean company, beneficially owns approximately 42.3% of our voting shares (including shares owned by its wholly-owned subsidiary, Joyon Entertainment Co., Ltd.). As a result, this stockholder can exert significant influence over all matters requiring stockholder approval, including the election and removal of directors, any merger, consolidation or sale of all or substantially all of assets, as well as any charter amendment and other matters requiring stockholder approval. In addition, this stockholder may dictate the day to day management of the business. This concentration of ownership may delay or prevent a change in control and may have a negative impact on the market price of our common stock by discouraging third party investors. In addition, the interests of this stockholder may not always coincide with the interests of our other stockholders. Our non-U.S. locations may represent a significant portion of our sales, and consequently, we may be exposed to risks associated with operating internationally. As a result of our intended foreign sales and locations, and our relationships with foreign suppliers and potential foreign customers, our operations may be subject to a variety of risks that are specific to international operations, including the following: · import and export regulations that could erode profit margins or restrict exports; · the burden and cost of compliance with foreign laws, treaties, and technical standards and changes in those regulations; · potential restrictions on transfers of funds; · foreign currency fluctuations; · import and export duties and value-added taxes; · transportation delays and interruptions; · uncertainties arising from local business practices and cultural considerations; and · potential military conflicts and political risks. While we intend to adopt measures to reduce the potential impact of losses resulting from the risks of doing business abroad, we cannot ensure that such measures will be adequate. When we make acquisitions, we may not be able to successfully integrate them or attain the anticipated benefits. We intend to acquire other businesses that are synergistic with ours. If we are unsuccessful in integrating our acquisitions, or if integration is more difficult than anticipated, we may experience disruptions that could have a material adverse effect on our business. In addition, we may not realize all of the anticipated benefits from our acquisitions, which could result in an impairment of goodwill or other intangible assets. If we fail to maintain an effective system of internal controls or discover material weaknesses in our internal controls over financial reporting, we may not be able to report our financial results accurately or timely or detect fraud, which could have a material adverse effect on our business. An effective internal control environment is necessary for us to produce reliable financial reports and is an important part of our effort to prevent financial fraud. We are required to periodically evaluate the effectiveness of the design and operation of our internal controls over financial reporting. Based on these evaluations, we may conclude that enhancements, modifications or changes to internal controls are necessary or desirable. While management evaluates the effectiveness of our internal controls on a regular basis, these controls may not always be effective. There are inherent limitations on the effectiveness of internal controls, including collusion, management override, and failure of human judgment. In addition, control procedures are designed to reduce rather than eliminate business risks. If we fail to maintain an effective system of internal controls, or if management or our independent registered public accounting firm discovers material weaknesses in our internal controls, we may be unable to produce reliable financial reports or prevent fraud, which could have a material adverse effect on our business. In addition, we may be subject to sanctions or investigation by regulatory authorities, such as the SEC. Any such actions could result in an adverse reaction in the financial markets due to a loss of confidence in the reliability of our financial statements, which could cause the market price of our common stock to decline or limit our access to capital. 3 We will rely on third-party suppliers and manufacturers to provide raw materials for and to produce our products, and we will have limited control over these suppliers and manufacturers and may not be able to obtain quality products on a timely basis or in sufficient quantity. Substantially all of our products will be manufactured by unaffiliated manufacturers. We may not have any long-term contracts with our suppliers or manufacturing sources, and we expect to compete with other companies for raw materials, production and import quota capacity. There can be no assurance that there will not be a significant disruption in the supply of raw materials from our intended sources or, in the event of a disruption, that we would be able to locate alternative suppliers of materials of comparable quality at an acceptable price, or at all. In addition, we cannot be certain that our unaffiliated manufacturers will be able to fill our orders in a timely manner. If we experience significant increased demand, or need to replace an existing manufacturer, there can be no assurance that additional supplies of raw materials or additional manufacturing capacity will be available when required on terms that are acceptable to us, or at all, or that any supplier or manufacturer would allocate sufficient capacity to us in order to meet our requirements. In addition, even if we are able to expand existing or find new manufacturing or raw material sources, we may encounter delays in production and added costs as a result of the time it takes to train our suppliers and manufacturers in our methods, products and quality control standards. Any delays, interruption or increased costs in the supply of raw materials or manufacture of our products could have an adverse effect on our ability to meet retail customer and consumer demand for our products and result in lower revenues and net income both in the short and long-term. In addition, there can be no assurance that our suppliers and manufacturers will continue to provide raw materials and to manufacture products that are consistent with our standards. We may receive shipments of product that fail to conform to our quality control standards. In that event, unless we are able to obtain replacement products in a timely manner, we risk the loss of revenues resulting from the inability to sell those products and related increased administrative and shipping costs. In addition, because we do not control our manufacturers, products that fail to meet our standards or other unauthorized products could end up in the marketplace without our knowledge, which could harm our reputation in the marketplace. The Chinese government could change its policies toward, or even nationalize, private enterprise, which could harm our operations. The majority of our manufacturing will be conducted in China. Accordingly, our business, financial condition, results of operations and prospects are affected significantly by economic, political and legal developments in China. Over the past several years, the Chinese government has pursued economic reform policies, including the encouragement of private economic activities and decentralization of economic regulation. The Chinese government may not continue to pursue these policies or may significantly alter them to our detriment from time to time without notice. Changes in policies by the Chinese government resulting in changes in laws or regulations, our interpretation of laws or regulations, or the imposition of confiscatory taxation, restrictions on currency conversion or imports and sources of supply could materially and adversely affect our business and operating results. Our common stock may be affected by limited trading volume and may fluctuate significantly. There has been a limited public market for our common stock and there can be no assurance an active trading market for our common stock will develop. This could adversely affect our shareholders’ ability to sell our common stock in short time periods or possibly at all. Our common stock has experienced and is likely to experience significant price and volume fluctuations that could adversely affect the market price of our common stock without regard to our operating performance. Our stock price could fluctuate significantly in the future based upon any number of factors such as: general stock market trends; announcements of developments related to our business; fluctuations in our operating results; announcements of technological innovations, new products or enhancements by us or our competitors; general conditions in the markets we serve; general conditions in the U.S. economy; developments in patents or other intellectual property rights; the performance of our eligible portfolio companies; and developments in our relationships with our customers and suppliers. Substantial fluctuations in our stock price could significantly reduce the price of our stock. Our common stock is traded on the "Over-the-Counter Bulletin Board," which may make it more difficult for investors to resell their shares due to suitability requirements. Our common stock is currently traded on the Over the Counter Bulletin Board (OTCBB) where we expect it to remain in the foreseeable future. Broker-dealers often decline to trade in OTCBB stocks given the market for such securities are often limited, the stocks are more volatile, and the risk to investors is greater. These factors may reduce the potential market for our common stock by reducing the number of potential investors. This may make it more difficult for investors in our common stock to sell shares to third parties or to otherwise dispose of their shares. This could cause our stock price to decline. 4 There is substantial doubt about our ability to continue as a going concern. Our independent registered public accounting firm has issued an opinion on our consolidated financial statements that states that the consolidated financial statements were prepared assuming we will continue as a going concern and further states that our net losses of $30,440,852 and $36,212,363 in 2009 and 2008 and accumulated deficit of $117,564,388 at December 31, 2009 raise substantial doubt about our ability to continue as a going concern. Our plans concerning these matters include raising capital through the equity markets to fund future operations and generating revenue through our license agreements.Additionally, even we do raise sufficient capital to support our operating expenses and generate adequate revenues, there can be no assurances that the revenue will be sufficient to enable us to develop business to a level where it will generate profits and cash flows from operations. ITEM 1B - UNRESOLVED STAFF COMMENTS This Item is not applicable to us as we are not an accelerated filer, a large accelerated filer, or a well-seasoned issuer; however, we have not received written comments from the Commission staff regarding our periodic or current reports under the Securities Exchange Act of 1934 within the last 180 days before the end of our last fiscal year that have not been resolved. ITEM 2 - PROPERTIES Pollex, Inc., leases approximately 560 square feet of office space in Santa Clara, California, for $756 per month pursuant to the terms of a one (1) year lease agreement commencing March 1, 2010 and ending February 28, 2011. ITEM 3 - LEGAL PROCEEDINGS Consumer Protection Corporation v. Neo-Tech News, a fictitiously named Defendant whose true legal identity is not known by Plaintiff, Joytoto USA, Inc., Joyon Entertainment, Inc., ABC Defendants 1-50, United States District Court for the District of Arizona, Case No. 08-1953-PHX-JAT Plaintiff commenced this action on or about September 24, 2008, by the filing of a Complaint.Plaintiff asserts claims arising from an alleged unsolicited facsimile concerning the Company.Plaintiff alleges that the Company paid Neo-Tech News to broadcast the facsimile to Plaintiff as well as other members of the proposed class.Based upon these allegations, Plaintiff asserts claims for violations of the Telephone Consumer Protection Act, declaratory judgment, civil conspiracy, and aiding and abetting.Plaintiff seeks class certification, injunctive relief, damages in accordance with the Telephone Consumer Protection Act, costs, attorneys’ fees, and costs. On January 5, 2010, the action was dismissed with prejudice. ITEM 4 – Reserved. PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is currently quoted on the OTC Bulletin Board. Our common stock has traded under the symbol PLLX since October 24, 2008. The following table sets forth the high and low bid information for each quarter within the two most recent fiscal years, plus the first quarter of 2010, as provided by the Nasdaq Stock Markets, Inc. The information reflects prices between dealers, and does not include retail markup, markdown, or commission, and may not represent actual transactions. Fiscal Year Ended Bid Prices December 31, Period High Low First Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock. The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to a few exceptions which we do not meet. Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. There are currently warrants outstanding to acquire an aggregate of 700,000shares of our common stock at an exercise price of $3.00 per share which were issued to the holders of our Junior Convertible Debentures as part of the acquisition of JEI. There are also currently warrants outstanding to acquire an aggregate of 246,666shares of our common stock at an exercise price of $10.50per share which were issued to three consultants as part of the acquisition of JEI. 5 The number of holders of record of shares of our common stock is 40. There have been no cash dividends declared on our common stock. Dividends are declared at the sole discretion of our Board of Directors. ITEM 6 - SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide the information required by this Item. ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934). Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national and local general economic and market conditions; demographic changes; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this Annual Report on Form 10-K reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Results of Operations Introduction Our business is conducted through our two sub-subsidiaries, Joytoto America and Joytoto Technologies. Both were acquired by Joyon Entertainment, Inc., in the second quarter of 2007, and both were formed in the third quarter of 2006, and thus we have no operations, other than some simple formation activities, for comparison purposes in prior periods. We have revenue of $60,000for first quarter of 2009 There can be no assurance, however, that we will achieve all or any part of our anticipated revenue goals Year ended December 31, 2009 compared to the Year ended December 31, 2008 Revenues, Expenses and Loss from Operations Our revenues, selling, general and administrative expenses, depreciation, amortization, total costs and expenses, and net loss for the year ended December 31, 2009 and for the year ended December 31, 2008 are as follows: Year Ended December 31, Year Ended December 31, Revenue $ $ Cost of goods sold Selling, general and administrative Impairment of license agreements Impairment of goodwill Depreciation and Amortization Allowance for bad debts - Research and development - Total costs and expenses Net Loss $ $ ) 6 Revenue Total revenue for the year ended December 31, 2009 was $60,000, compared to $732,239 for the year ended December 31, 2008.The decrease of $672,239 or 91.8% was primarily due to no revenue generated from our sales in our MP3 contracts from JTI. Selling, General and Administrative General and Administrative expenses for the year ended December 31, 2009 was $25,513,604, compared to $25,489,864 for the year ended December 31, 2008.The increase of $23,740 or 0.1% was primarily due to stock based compensation due to the shares granted to our executive officers under their employment agreements. Impairment of license agreements Impairment for the year ended December 31, 2009 was $4,227,975, compared to $9,095,226 for the year ended December 31, 2008.The decrease of $4,867,251 or 53.5% was primarily due to reducing Company cash flow projections. Depreciation Depreciation for the year ended December 31, 2009 was $8,309, compared to $8,309 for the year ended December 31, 2008.There was no change in depreciation due to no depreciation of the Company’s fixed assets. Amortization Amortization for the year ended December 31, 2009 was $617,620, compared to $1,460,630 for the year ended December 31, 2008.The decrease of $843,010 or 57.7% was primarily due to reduced amortization in 2009 due to previous impairment. Allowance for bad debts At December 31, 2008, an allowance for potential uncollectibility of $200,000 was established against a Deposit made with a supplier in Korea.The Company initially deposited $400,000, of which $200,000 was returned.The Company has demanded payment from the supplier and filed suit in Korea to recover this remaining amount.The Company has also obtained the right to collect receivables of this supplier to be used to pay off the deposit.Since ultimate collectibility of this amount is not certain, the Company has established this allowance. Net Loss Our Net Loss for the year ended December 31, 2009 was $30,440,852, compared to $36,212,363 for the year ended December 31, 2008.The decrease of $5,771,511 or 16% was primarily due to decrease in amortization expense and less revenue generated for 2009. Liquidity and Capital Resources Introduction Our primary assets are the two online game license agreements and the Exclusive Distributorship Agreement. We have not begun to generate revenue from the two online game license agreements, and as a result we have very few current assets. Our cash requirements have been relatively small up to this point, but as a result of the acquisition of JEI and the fact that we are now a public, reporting company, we anticipate that our cash needs will increase dramatically. We anticipate satisfying these cash needs through the sale of our common stock until we not only begin to generate revenue, but until we can generate enough revenue to sustain our operations. 7 Cash Requirements As stated above, we anticipate that our cash requirements will increase substantially as a result of the fact that we are now a public, reporting company and as we begin to increase operations to generate revenue from our license and distributorship agreements. Sources and Uses of Cash Operations Net loss for the year ended December 31, 2009 was $30,440,852, compared to $36,212,363 for the year ended December 31, 2008.The decrease of $5,771,511 or 16% was primarily due to decrease in impairment of Company’s license agreements. This was offset by depreciation and amortization of $625,929, stock based compensation of $25,000,000, an impairment on the Company’s license agreements of $4,227,975, an increase in accrued expenses of $218,563, for total cash used in operating activities of $315,473. Revenue for the year ended December 31, 2009 was $60,000, compared to $732,239 for the year ended December 31, 2008.The decrease of $672,239 or 92% was primarily due to less sales generated from our Hardware Division Investments For the year ended December 31, 2009, there was no cash increase from investing activities. Financing For the year ended December 31, 2009, our cash flows from financing activities totaled $312,252, from $346,671 in loan proceeds offset by the repayment of $34,419 in loans For the year ended December 31, 2008, our cash flows from financing activities totaled $244,705, from $296,400 in loan proceeds offset by the repayment of $50,000 in loans and $1.695 from our bank overdraft account. Critical Accounting Policies The discussion and analysis of the Company’s financial condition and results of operations are based upon its financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. In consultation with its Board of Directors, the Company has identified the following accounting policies that it believes are key to an understanding of its financial statements. These are important accounting policies that require management’s most difficult, subjective judgments. Valuation of License Agreements The company accounts for goodwill and license agreements in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 142, “Goodwill and other Intangible Assets.” Under SFAS 142, goodwill and intangibles with indefinite lives are not amortized; rather they are tested for impairment at least annually. Intangible assets and license agreements, other than goodwill, with definite lives will be amortized over their useful lives ranging from 3 to 10 years. The company periodically evaluates the reasonableness of the useful lives of these intangible assets. The license agreements were valued on our balance sheet as follows: A. Upon execution of the Master License Agreement the Company issued Joyon Korea thirty million (30,000,000) common shares as consideration. Prior to the acquisition of the Master License Agreement the Company had an independent business valuation performed whereby the Company’s enterprise value was calculated to be $0.1799 per share. Accordingly, the shares issued for the license were valued at $0.1799 per share. B. Prior to the acquisition of the Exclusive Distributorship Agreement the Company had an independent business valuation performed whereby the Company’s enterprise value was calculated to be $0.3562 per share. Accordingly, the shares issued for the license agreement were valued at $0.3562 per share. 8 C.The Company reviewed its license agreements for impairment again at December 31, 2009 and determined that the license agreements were completely impaired and should be reduced to zero.Accordingly, the Company recognized an impairment loss of $4,227,975 in 2009.The Company reached this conclusion due to its’ inability to generate the revenues originally anticipated as well the difficulty in raising the necessary funds to develop and utilize the licenses due to the current difficult credit environment. D. License agreements are comprised of the following: December 31, Estimated Useful Life Pang Pang License $ $ - 3 years North American Master License - 10 years Exclusive Distributorship - 10 years Less: accumulated amortization ) - $ $ - Revenue Recognition The Company recognizes revenue from the sale of products and services in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 104 “Revenue Recognition in Financial Statements” (“SAB No. 104”).Revenues are recognized when all of the following criteria have been met: persuasive evidence for an arrangement exists; delivery has occurred or services have been rendered; the fee is fixed or determinable; and collectibility is reasonably assured. Equipment and Depreciation Equipment is stated at cost and is depreciated using the straight line method over the estimated useful lives of the respective assets. Routine maintenance, repairs and replacement costs are expensed as incurred and improvements that extend the useful life of the assets are capitalized.When equipment is sold or otherwise disposed of, the cost and related accumulated depreciation are eliminated from the accounts and any resulting gain or loss is recognized in operations. Stock-Based Compensation The Company accounts for employee stock based compensation and stock issued for services using the fair value method. The Company accounts for stock issued for services using the fair value method. In accordance with Emerging Issues Task Force (“EITF”) 96-18, the measurement date of shares issued for services is the date at which the counterparty’s performance is complete. Off-balance Sheet Arrangements We have no off-balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is deemed by our management to be material to investors. ITEM 7A - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide the information required by this Item. 9 ITEM 8 - FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA POLLEX, INC. AND SUBSIDIARY AUDITED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2009AND 2008 [Missing Graphic Reference] CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statement of Stockholders’ Equity (Deficit) F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 F - 1 MEYLER & COMPANY, LLC CERTIFIED PUBLIC ACCOUNTANTS ONE ARIN PARK 1 MIDDLETOWN, NJ 07748 Report of Independent Registered Public Accounting Firm To the Board of Directors Pollex, Inc. Santa Clara, CA We have audited the accompanying consolidated balance sheets of Pollex, Inc. as of December 31, 2009and 2008 and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for each of the years in the two-year period ended December 31, 2009.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Pollex, Inc. as of December 31, 2009and 2008, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note B to the consolidated financial statements, the Company incurred net losses of $30,440,852and $36,212,363 in 2009and 2008 and had an accumulated deficit of $117,564,388 at December 31, 2009.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding these matters are also described in Note B.The consolidated financial statements do not include any adjustments that may result from the outcome of this uncertainty. /s/ Meyler & Company, LLC Middletown, NJ April 13, 2010 F - 2 POLLEX, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, ASSETS CURRENT ASSET Cash $ $ Total current asset PROPERTY AND EQUIPMENT, net of accumulated depreciation of $23,541 and $15,233 OTHER ASSETS License Agreements, net of accumulated amortization of $0 and $2,542,178 - Goodwill - Deposits Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accrued expenses and accounts payable $ $ Due to affiliate Loans payable Total Current Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, authorized 300,000,000 shares; par value $0.001; 5,121,689 issued and outstanding Additional paid-in-capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to consolidated financial statements. F - 3 POLLEX, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended December 31, REVENUES $ $ COSTS ANDEXPENSES Cost of goods sold Selling, general and administrative Impairment of license agreements Impairment of goodwill - Depreciation and amortization Allowance for bad debts - Research and development - Total Costs and Expenses OPERATING LOSS ) ) OTHER EXPENSE Interest expense ) ) Total Other Expense ) ) LOSS BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES - ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE (Basic and Diluted) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING See accompanying notes to consolidated financial statements. F - 4 POLLEX, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) For the years ended December 31, 2008 and 2009 Total Additional Stockholders' Common Stock Paid-in Accumulated Equity Shares Amount Capital Deficit (Deficit) Balance, December 31, 2007 ) Stock based compensation - - - Net loss for the year ended December 31, 2008 - - - ) ) Balance, December 31, 2008 ) Stock based compensation - - - Net loss for the year ended December 31, 2009 - - - ) ) Balance, December 31, 2009 $ $ $ ) $ ) See accompanying notes to consolidated financial statements. F - 5 POLLEX, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation Impairment of license agreements Impairment of goodwill - Changes in assets and liabilities: Decrease in prepaid expenses - Increase in deposits - ) Increase in accrued expenses Increase in due to affiliate - Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loan proceeds Repayment of loan ) ) Bank overdraft - ) Net cash provided by financing activities Net increase (decrease) in cash ) CASH AT BEGINNING OF YEAR - CASH AT END OF YEAR $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Cash paid for interest $
